997 So. 2d 813 (2008)
KEY OFFICE EQUIPMENT, INC., et al.
v.
INDEST-GUIDRY, LTD., et al.
No. 08-600.
Court of Appeal of Louisiana, Third Circuit.
November 5, 2008.
Stacy Butler, Kizer, Hood & Morgan, L.L.P., Baton Rouge, LA, for Plaintiffs/Appellants, Key Office Equipment, Inc. and Kenny Gregory.
Randy M. Guidry, Durio, McGoffin, Stagg, & Ackermann, Lafayette, LA, for Defendant/Appellee, Indest-Guidry, Ltd., d/b/a Impressions Print Design and Marketing.
Court composed of ULYSSES GENE THIBODEAUX, Chief Judge, OSWALD A. DECUIR, and MARC T. AMY, Judges.
THIBODEAUX, Chief Judge.
For the reasons discussed in the consolidated case of Indest-Guidry, Ltd., et al. v. Key Office Equipment, Inc., et al., 08-599 (La.App. 3 Cir. 11/5/08); 997 So. 2d 796, the judgment of the trial court is amended and affirmed as amended. All costs of the appeal are assessed to Key and Gregory.
AMENDED AND AFFIRMED AS AMENDED.